UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1941


MELVIN OMAR CAMPOS, a/k/a Melvin Omar Campos-Romero,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 11, 2015                 Decided:   March 18, 2015


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Ellis C. Baggs, BAGGS LAW GROUP, PLC, Mechanicsville, Virginia,
for Petitioner.    Joyce R. Branda, Acting Assistant Attorney
General,   Francis  W.   Fraser,  E. Tayo  Otunla,   Office  of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin Omar Campos, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)        dismissing       his   appeal     from    the    immigration

judge’s denial of his request for deferral of removal under the

Convention Against Torture.             For the reasons discussed below, we

dismiss the petition for review.

       Pursuant      to   8   U.S.C.    §     1252(a)(2)(C)         (2012),      we   lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2012), to review the final order of removal of an alien who is

removable      for    having    been     convicted      of     certain        enumerated

crimes, including an aggravated felony.                     Under § 1252(a)(2)(C),

we retain jurisdiction “to review factual determinations that

trigger   the     jurisdiction-stripping           provision,       such    as    whether

[Campos] [i]s an alien and whether [ ]he has been convicted of

an aggravated felony.”          Ramtulla v. Ashcroft, 301 F.3d 202, 203

(4th    Cir.      2002).        Once     we       confirm     these        two    factual

determinations, we may then only consider “constitutional claims

or questions of law.”          8 U.S.C. § 1252(a)(2)(D); see Turkson v.

Holder, 667 F.3d 523, 527 (4th Cir. 2012).

       Campos has conceded that he is a native and citizen of El

Salvador and does not contest that he has been convicted of a

criminal offense that qualifies as an aggravated felony.                              Upon

review, we agree with the Attorney General that the legal claims

                                            2
advanced by Campos are not sufficiently colorable as to invoke

this   court’s      jurisdiction     under     § 1252(a)(2)(D).            See,      e.g.,

Jian Pan v. Gonzales, 489 F.3d 80, 84 (1st Cir. 2007) (“To

trigger our jurisdiction [over a petition for review under the

REAL ID Act], the putative constitutional or legal challenge

must be more than a disguised challenge to factual findings.

The    underlying       constitutional       or     legal       question       must     be

colorable;    that     is,    the   argument      advanced      must,    at    the    very

least, have some potential validity.”); Arias v. U.S. Attorney

Gen., 482 F.3d 1281, 1284 & n.2 (11th Cir. 2007) (explaining

that, “[f]or a constitutional claim to be colorable, the alleged

violation need not be substantial, but the claim must have some

possible validity” (internal quotation marks omitted)).

       Accordingly,      we   dismiss    the      petition       for    review.        We

dispense     with      oral   argument    because         the    facts        and    legal

contentions      are   adequately     presented      in    the    materials         before

this court and argument would not aid the decisional process.



                                                                 PETITION DISMISSED




                                         3